Citation Nr: 1741714	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) at a level higher than that payable under 38 U.S.C.A. § 1114(k) for the loss of use of one foot.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include a seizure disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for prostate cancer, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1960 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2015 and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Jackson, Mississippi, respectively. Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Seattle, Washington.

The issues of entitlement to service connection for a seizure disorder and erectile dysfunction have been re-characterized in accord the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues pertaining to SMC and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity during his active service.

2.  The Veteran has been diagnosed with prostate cancer, a radiogenic disease.

3.  The Veteran's prostate cancer was not present during service or for many years thereafter, and was not caused by any incident of service, to include exposure to ionizing radiation.

4.  The Veteran's erectile dysfunction is proximately due to or the result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prostate Cancer

The Veteran seeks service connection for prostate cancer, which he relates to exposure to ionizing radiation during service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran asserts that he was exposed to ionizing radiation from 1962 to 1964, while stationed at McMurdo Sound Navy Station, Antarctica.  He explains that he served as an electronics technician on a hill adjacent to the site of a leaking nuclear reactor.  See, e.g., Radiation Risk Activity Worksheet (June 20, 2016).

Service treatment records show that the Veteran served as an electronics technician at McMurdo, but do not specifically refer to any exposure to ionizing radiation.

Initially, the Board notes that prostate cancer is a chronic disease for purposes of 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Veteran's prostate cancer did not manifest until 2010, nearly 40 years after his separation from service.  Furthermore, the evidence does not show that the Veteran had any continuity of symptomatology as he did not complain of any prostate-related symptoms since his discharge from service.  Therefore, the Veteran is not entitled to presumptive service connection for prostate cancer as it neither manifested within one year of separation nor presented any continuous symptoms since service.

With regard to the Veteran's contention that he was exposed to radiation while serving as an electronics technician near a leaking nuclear reactor, the Board finds that the Veteran did not engage in a "radiation-risk activity."  See 38 U.S.C.A. § 1112 (c)(3)(B) (West 2014); 38 C.F.R. § 3.309 (d)(3)(ii) (2016).  However, the Veteran's prostate cancer qualifies as a "radiogenic disease" under 38 C.F.R. § 3.311 and it became manifest five years or more after any such radiation exposure.  Accordingly, VA sought evidence regarding whether the Veteran had been exposed to radiation during his active duty service.  In March 2107, the Department of the Navy Dosimetry Center reported that a review of their exposure registry by name, service number, command, and social security number, revealed that the Veteran had no occupational exposure to ionizing radiation.  The Board does not dispute the fact that a nuclear reactor leaked at McMurdo, but rather whether the Veteran was exposed to ionizing radiation, a substance he can neither see or experience through the senses.  Indeed, the Navy Dosimetry Center has conducted an extensive investigation into the McMurdo leak and potential exposure levels.  As such, the Board places significant probative value on the Navy Dosimetry Center's conclusion that the Veteran did not have occupational exposure to ionizing radiation at McMurdo.  In light of the Navy Dosimetry Center's uncontroverted conclusion, the Board finds that the preponderance of the evidence is against the occupational exposure to ionizing radiation in service; there is no doubt to be resolved; and service connection for prostate cancer on the basis of exposure to ionizing radiation is not warranted.

Despite not finding a basis for granting service connection on the basis of presumptive service connection for exposure to radiation, the Board must still consider whether the Veteran is entitled to service connection on a direct basis.  In this regard, while the Veteran has a diagnosis for prostate cancer, his service treatment records show no evidence of cancer during service.  Furthermore, the Veteran has not presented any competent, credible evidence his prostate cancer was caused by or related to his active duty service.  Indeed, although the Veteran is competent to report his symptoms, he does not have the requisite medical knowledge or training to provide an opinion as to whether his prostate cancer developed as a result of his reported radiation exposure or any other incident of his active duty service.  See Layno v. Brown, 6 Vet. App. at 470; Jandreau v. Nicholson, 492 F.3d at 1377; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Veteran is not competent to diagnose carcinoma (cancer) or relate it to service).   As the record contains no evidence relating the Veteran's prostate cancer to service, other than his lay testimony, which is not competent to establish such a link, the Board finds that no VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  Accordingly, service connection on a direct basis is not warranted.

In sum, as the preponderance of the evidence is against finding in favor of service connection for prostate cancer on a presumptive or direct basis or on the basis of exposure to ionizing radiation, the benefit-of-the-doubt rule does not apply, and the claim must be denied.


Erectile Dysfunction 

The Veteran seeks service connection for erectile dysfunction, which he contends is secondary to medications required to treat his service-connected PTSD.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310 (2016).

It is undisputed that the Veteran as current erectile dysfunction and that he is service-connected for PTSD, or its required medications, to include Fluoxetine, a selective serotonin reuptake inhibitor (SSRI).  Accordingly, this case turns on whether the Veteran's service-connected causes his current erectile dysfunction.

The only competent evidence pertaining to the etiology of his erectile dysfunction is a set of VA/DOD clinical dosing guidelines, received June 20117, which indicates that SSRIs caused erectile dysfunction.  While the Veteran has not undergone VA examination to ascertain the etiology of his erectile dysfunction, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4).  In this regard, the uncontroverted VA/DOD guidelines clearly indicate that the Veteran's Fluoxetine, a SSRI prescribed for his service-connected PTSD, causes erectile dysfunction.  After resolving any doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction is warranted.


ORDER

Service connection for prostate cancer is denied.

Service connection for erectile dysfunction is granted.



REMAND

The Veteran seeks entitlement to SMC at a level higher than that payable under 38 U.S.C.A. § 1114(k) for the loss of use of one foot.

In June 2017, the Veteran submitted a disability benefits questionnaire for housebound status and aid and attendance.  The VA medical professional who completed the questionnaire noted that the Veteran's service connected right hip and left knee disabilities restrict his ability to prepare food, shower without assistance, clean his feet, and put on socks.  The medical professional further noted that the Veteran is able to feed himself, manage his own financial affairs, and ambulate up to 50 yards with arm crutches before tiring.

Upon remand, the Board finds that re-examination is needed to further address the Veteran's need for aid and assistance.  In this regard, June 2017 questionnaire focuses solely on the impact of the Veteran's service-connected left knee and right hip disabilities without regard to the impact of his service-connected PTSD, currently rated 70 percent disabling.

The Veteran also seeks service connection for a seizure disorder, which he attributes to an in-service traumatic brain injury (TBI).

Indeed, treatment records show that, during service, the Veteran was involved in two serious accidents, one of which resulting in loss of consciousness, multiple skull fractures, and loss of cerebrospinal fluid through the nostrils and a laceration above the eyelid.  See Private treatment records (February 25, 1964); service treatment records (February 25, 1964); Medical Board Report (September 30, 1965).  Significantly, current treatment records show a diagnosis a seizure disorder of unknown etiology and not a history of remote TBI due to motor vehicle accident in 1964.  See, e.g., VA treatment record, neurology progress note (August 30, 2010).  Accordingly, VA examination is needed to ascertain the nature and etiology of the Veteran's current seizure disorder and identify any potential TBI residuals.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Aid and Attendance/Housebound examination, by an appropriate physician.

The examiner is to address the nature and level of impairment resulting from service-connected disabilities, specifically with regard to whether they impact the Veteran's ability to dress or undress himself, keep himself ordinarily clean and presentable; and attend the wants of nature.  The examiner is also to address whether the Veteran requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

The examiner is to make a make a specific determination as to whether the Veteran has lost use of any of his extremities.

The complete rationale for all opinions must be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his reported TBI residuals, to include a seizure disorder.

The examiner is to determine whether the Veteran has/had a TBI, and, if so, identify any residuals.

The examiner is to address (i) service treatment records showing severe head injuries and loss of consciousness incurred during a February 1964 motor vehicle accident and an August 1964 waterskiing accident and (ii) the Veteran's contention that the aforementioned injures resulted in his current seizure disorder.

The complete rationale for all opinions must be provided.

3.  Finally, readjudicate the appeal.  If any of the benefits sought are not granted in full, issue a SSOC and return the case to the Board.  The SSOC must consider all evidence received since the June 2017 SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


